DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-12 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 4 of claims 1, 7, and 10 respectively, the Applicant recites “at least one cable”. However, it is unclear to the Examiner as to how “at least one cable” is related to “a cable” recited previously on line 1 of claims 1, 7, and 10 (i.e. Is “at least one cable” the same as or different from “a cable”?), thus the claims and their dependent claims are deemed vague and indefinite. The Examiner construes that at least one cable is the same as a cable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andoh US 2003/0218521.
As per claims 1 and 4, Andoh discloses in Figs. 1-4 a current filter (e.g. band eliminator set comprising band eliminate filters F1-F4) externally coupled to a cable (e.g. coaxial cable 1), the current filter comprising:
as per claim 1, a coupling portion (e.g. spring earth plate 7, ground conductor 4, and portion 5a within filter F1 all collectively form “a coupling portion” that couples to resonator 3) coupled to a cable portion (e.g. left end of cable 1; The “coupling portion” is coupled to the left end of cable 1 via portion 5a therein, as shown in Fig. 2.) to surround the cable portion (As shown in Figs. 2 and 3b, the defined “coupling portion” within filter F1 surrounds at least a portion of the left end of cable 1.) including at least one cable (e.g. coaxial cable 1), the coupling portion including a flexible metal (e.g. spring earth plate 7 which is inherently made of a conductor (i.e. “metal”) and are elastic (i.e. “flexible”), as well-known in the art); and a ground portion (e.g. portion 5b) detachably attached to the coupling portion (Paragraph 39; Screw holes h in Fig. 2 are provided to join housing portions 5a and 5b together, thus the portions are “detachably attached” via a screw (not shown). Therefore, the portion 5b is detachably attached to at least a portion (i.e. portion 5a) of the defined “coupling portion” in filter F1.) and transmitting a current flowing through the coupling portion to a ground plane (Paragraph 37, external conductor of dielectric resonator; A current flows from the coaxial cable 1 to the ground conductor 4 of the “coupling portion” to the external conductor of the dielectric resonator (i.e. “ground plane”).); and
as per claim 4, wherein the coupling portion forms a capacitive coupling (e.g. capacitor 2) with a metal shield (e.g. external conductor 13) surrounding a transmission line (e.g. inner conductor 11) included in the cable portion.
Allowable Subject Matter
Claims 2-3 and 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As per claims 7 and 10, Andoh discloses a current filter externally coupled to a cable comprising all of the limitations recited therein EXCEPT the ground portion including a plurality of ground pins connected to the ground plate, and the ground plate having a mesh shape.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843